per curiam:

Vistas las determinaciones de hecho y de derecho que sirven de base a la sentencia que dictó en este caso el, Tribunal Superior, Sala de Aguadilla, con fecha 2 de septiembre de 1955, este Tribunal es de opinión que debe revocarse la sentencia apelada. Nos parece obvio que la sentencia dictada en la causa criminal número M-54-263, absolviendo a Wenceslao Colón Arvelo del delito de infracción a la Ley de Espíritus y Bebidas Alcohólicas, no constituye cos.a juzgada o impedimento {bar) en la acción civil para recobrar el vehículo que fué confiscado al amparo de lo dispuesto en el art. 62 de dicha ley. 13 L.P.R.A. see. 1717. El procedimiento de confiscación es in rem y tiene carácter civil, por lo cual es independiente y separado de la causa criminal antes mencionada. Cf. Martínez v. Buscaglia, 69 D.P.R. 438 (1949); General Motors Acceptance v. Tribunal de Distrito, 70 D.P.R. 941 (1950); Metro Taxicabs v. Tesorero, 73 D.P.R. 171 (1952).
Como aquí el expediente del caso criminal fué ofrecido y admitido en evidencia sin objeción del abogado del Secretario de Hacienda, el juez deberá, dándole a dicha prueba *861el valor probatorio que a su juicio merezca, dictar en los méritos la sentencia que proceda sobre la validez de la in-cautación.

A ese fin se revoca la sentencia apelada y se devuelve el caso al tribunal a quo.